

Exhibit 10.89


LIFE INSURANCE SPLIT DOLLAR
ENDORSEMENT METHOD AGREEMENT


Insurers and Policy Numbers:        Mass Mutual Insurance
Policy #39148995
Bank:                        Central Valley Community Bank
Insured:                    Ken Ramos
Relationship of Insured to Bank:        EVP Market Executive
This Life Insurance Split Dollar Endorsement Method Agreement (the "Agreement")
is made effective as of April 1, 2020, and is entered into by and between
Central Valley Community Bank (the "Bank") and Ken Ramos (the "Insured"), each a
"Party" and together the "Parties."
AGREEMENT
The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:
I.
DEFINITIONS

Refer to the policy contract for the definition of all terms in this Agreement.
II.
POLICY TITLE AND OWNERSHIP

Title and ownership shall reside in the Bank for its use and for the use of the
Insured in accordance with this Agreement. The Bank alone may, to the extent of
its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.
III.
BENEFICIARY DESIGNATION RIGHTS

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured's share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.


1

--------------------------------------------------------------------------------




IV.
PREMIUM PAYMENT METHOD

The Bank intends to pay an amount equal to the planned premiums and any other
premium payments that might become necessary to keep the policy in force.
V.
TAXABLE BENEFIT

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.
VI.
DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:
A.
Upon death of the Insured prior to a Termination of Employment with the Bank,
the Insured's beneficiary(ies), designated in accordance with Paragraph III,
shall be entitled to a lump sum payment equal to the present value of the
Retirement Benefit under that certain Executive Salary Continuation Agreement
between the Bank and Insured dated of even date herewith (the "Salary
Continuation Agreement"), assuming that the payments would begin on the date of
death and continue for one hundred and eighty months, or one hundred percent
(100%) of the total proceeds of the policy as of the date of death, whichever
amount is less. Present value calculations shall be made using the assumptions
set forth in Section IX(K) of the Salary Continuation Agreement.

B.
Upon death of the Insured following Retirement or Termination of Employment with
the Bank, the Insured's beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to a lump sum payment equal to the present
value of one hundred percent (100%) of the sum of all remaining payments, if
any, that would have been made under the Salary Continuation Agreement but for
the Insured's death, or one hundred percent (100%) of the total proceeds of the
policy as of the date of death, whichever amount is less. If no benefits are
payable to the Insured pursuant to the Salary Continuation Agreement following
Termination of Employment, no benefit shall be payable under this Agreement.
Present value calculations shall be made using the assumptions set forth in
Section IX(K) of the Salary Continuation Agreement.

C.
The Bank shall be entitled to the remainder of such proceeds.

D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.



2

--------------------------------------------------------------------------------




E.
For purposes of this Agreement, "Termination of Employment", "Retirement",
"Retirement Benefit" and "Change In Control" shall have the same meanings as set
forth in the Salary Continuation Agreement.

VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

During the Insured's life, the Bank shall at all times be entitled to an amount
equal to the policy's cash value, as that term is defined in the policy
contract, less any policy loans and unpaid interest or cash withdrawals
previously incurred by the Bank and any applicable surrender charges. Such cash
value shall be determined as of the date of surrender. Notwithstanding the
foregoing, upon Insured's death, the proceeds of the policy shall first be used
to satisfy the obligations to Insured's beneficiaries set forth in Paragraph VI.
VIII.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

In the event the policy involves an endowment or annuity element, the Bank's
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy's cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.
IX.
TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:
1.
In the event benefits become payable to the Insured following a Change In
Control pursuant to Section VI of the Salary Continuation Agreement;

2.
The Insured shall be discharged from employment with the Bank for cause. The
term for "cause" shall mean any of the following that result in an adverse
effect on the Bank: (i) gross negligence or gross neglect; (ii) the commission
of a felony or gross misdemeanor involving moral turpitude, fraud, or
dishonesty; (iii) the willful violation of any law, rule, or regulation (other
than a traffic violation or similar offense); (iv) an intentional failure to
perform stated duties; or (v) a breach of fiduciary duty involving personal
profit; or

3.
Surrender, lapse, or other termination of the Policy by the Bank.

Upon termination of this Agreement pursuant to (2) or (3) above, the Insured (or
assignee) shall have a fifteen (15) day option to receive from the Bank an
absolute assignment of the policy in consideration of a cash payment to the
Bank, whereupon this Agreement shall terminate. Such cash payment referred to
above shall be the greater of:


3

--------------------------------------------------------------------------------




(a)
The Bank's share of the cash value of the policy on the date of such assignment,
as defined in this Agreement; or

(b)
The amount of the premiums which have been paid by the Bank prior to the date of
such assignment, plus interest.

If within said fifteen (15) day period, the Insured fails to exercise the
option, fails to tender the required cash payment, or dies, then the option
shall terminate, and the Insured (or assignee) agrees that all of the Insured's
rights, interest and claims in the policy shall terminate as of the date of the
termination of this Agreement.
The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured's option to receive an absolute
assignment of the policy as set forth herein.
Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.
X.
INSURED'S OR ASSIGNEE'S ASSIGNMENT RIGHTS

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.
XI.
AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.
XII.
ERISA PROVISIONS

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 ("ERISA"):
A.
Named Fiduciary and Plan Administrator

The "Named Fiduciary and Plan Administrator" of this Life Insurance Split Dollar
Endorsement Method Agreement shall be Central Valley Community Bank. As Named
Fiduciary and Plan Administrator, the Bank shall be responsible for the
management, control, and administration of this Agreement as established herein.
The Named Fiduciary may delegate to others certain management and operational
responsibilities, including the employment of advisors and the delegation of any
ministerial duties to qualified individuals.
B.
Funding Policy

The funding policy for this Agreement shall be to maintain the subject policy in
force by paying, when due, all premiums required.


4

--------------------------------------------------------------------------------




C.
Basis of Payment of Benefits

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.
D.
Claim Procedures

Claim forms or claim information as to the subject policy can be obtained by
contacting Equias Alliance at (831) 373-4614. When the Named Fiduciary has a
claim which may be covered under the provisions described in the insurance
policy, he or she should contact the office named above, and either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the Named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.
In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, he or she should contact the
office named above and they will assist in making inquiry to the Insurer. All
objections to the Insurer's actions should be in writing and submitted to the
office named above for transmittal to the Insurer.
XIII.
GENDER

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
XIV.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer for any and all liability.
XV.
AMENDMENT OR REVOCATION

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank, provided
however that following a Change in Control of the Bank (as that term is defined
in the Salary Continuation Agreement), this Agreement may only be modified by
the mutual consent of the Bank and Insured.


5

--------------------------------------------------------------------------------




XVI.
EFFECTIVE DATE

The Effective Date of this Agreement shall be the date first stated above.
XVII.
SEVERABILITY AND INTERPRETATION

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
XVIII.
APPLICABLE LAW

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.
XIX.
USE OF TRADE SECRETS AND SOLICITATION AFTER TERMINATION OF EMPLOYMENT

In further consideration of this Agreement, Executive agrees not to use Bank's
trade secrets and confidential information to compete with Bank at any time,
directly or indirectly. As further consideration, for a period of one (1) year
following termination of his employment, Executive agrees not to solicit,
directly or indirectly, (A) any employees of Bank or consultants to Bank who are
located within the state of California to terminate such employment or
consulting arrangement or to work for anyone in competition with Bank; and (B)
any Bank customers who are known to Executive as a result of his employment with
Bank. In the event that Executive breaches his obligations under this section,
Bank shall have the right, in its sole discretion, to not pay any benefit due
Executive under this Agreement.
Executed at Fresno, California on April 23, 2020.


BANK


CENTRAL VALLEY COMMUNITY BANK




By:   /s/ James Ford   
James Ford
President and Chief Executive Officer
INSURED








  /s/ Ken Ramos
Ken Ramos
EVP Market Executive







6

--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION FORM
FOR LIFE INSURANCE SPLIT DOLLAR
ENDORSEMENT METHOD AGREEMENT


PRIMARY DESIGNATION:
Name                Address                Relationship
                                                    
                                                    
                                                    


SECONDARY (CONTINGENT) DESIGNATION:
                                                    
                                                    
                                                    


All sums payable under the Life Insurance Split Dollar Endorsement Method
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.


                                                    
Ken Ramos                            Date




7